Per Curiam:

The motion for leave to proceed in forma pau-peris and the petition for writ of certiorari are granted. In the light of the memorandum of the Solicitor General, the order of the Court of Appeals is vacated and the cause is remanded to the District Court for reconsideration of the application for leave to appeal in forma pauperis, and for consideration of such other relief as may be proper and just, after review of the full transcript of the criminal trial. Johnson v. United States, 352 U. S. 565. See also Berger v. United States, 295 U. S. 78, 88-89.